Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  145967                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 145967
                                                                    COA: 305466
                                                                    Saginaw CC: 10-034594-FC
  FRANK ARTHUR CROWELL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 14, 2012
  judgment of the Court of Appeals is considered and, it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. Defendant
  argues that the warrantless search of the contents of his cell phone based solely on the
  third-party consent of the complainant violated his Fourth Amendment right against
  unreasonable searches. See United States v Matlock, 415 US 164; 94 S Ct 988; 39 L Ed
  2d 242 (1974). However, even if this evidence were to be suppressed, considering the
  weight and strength of the untainted evidence presented at trial, the defendant cannot
  demonstrate a reasonable probability that the result of the proceeding would have been
  different. People v Carines, 460 Mich 750 (1999).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2013                    _________________________________________
           s0205                                                               Clerk